Exhibit 10.2


















OSIRIS THERAPEUTICS, INC.

SUBSCRIPTION DOCUMENTS


--------------------------------------------------------------------------------


THE SHARES OF COMMON STOCK TO BE ACQUIRED BY THE SUBSCRIBER PURSUANT TO THIS
SUBSCRIPTION AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION, AND MAY NOT BE OFFERED, SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF WITHIN THE UNITED STATES OR TO,
OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON, OTHER THAN DISTRIBUTORS (AS
DEFINED IN REGULATION S PROMULGATED UNDER THE SECURITIES ACT (REGULATION S”)),
IN THE ABSENCE OF SUCH REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM OR
NOT SUBJECT TO REGISTRATION UNDER THE SECURITIES ACT, AND THE SUBSCRIBER HAS, IF
REQUIRED BY THE COMPANY, DELIVERED AN OPINION OF COUNSEL TO THAT EFFECT.  BY
ENTERING INTO THIS SUBSCRIPTION AGREEMENT, SUBSCRIBER REPRESENTS, AMONG OTHER
THINGS, THAT IT IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a) OF THE
SECURITIES ACT) AND IS NOT A U.S PERSON, AND IS ACQUIRING THE COMMON STOCK
PURSUANT HERETO OUTSIDE THE U.S. AND IN ACCORDANCE WITH REGULATION S, AND WILL
NOT ENGAGE IN ANY HEDGING TRANSACTIONS WITH RESPECT TO THE COMMON STOCK OF THE
COMPANY PRIOR TO THE EXPIRATION OF THE DISTRIBUTION COMPLIANCE PERIOD (AS
DEFINED IN REGULATION S) EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT.

OSIRIS THERAPEUTICS, INC.

SUBSCRIPTION AGREEMENT

Name of Subscriber:

 

Peter Friedli

 

 

 

Address of Subscriber:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of

 

 

Shares of Common Stock:

 

1,230,229

 

 

 

Purchase Price:

 

US$14,000,000

 

TO:         Osiris Therapeutics, Inc., a Delaware corporation (the “Company”).

The Subscriber hereby subscribes for and agrees to purchase the number of shares
(the “Shares”) of common stock of the Company, par value $0.001 per share (the
“Common Stock”) specified above in accordance with and subject to the terms,
provisions and conditions set forth herein.  The Subscriber agrees to pay to the
Company $11.38 per Share (equal to the closing price of the shares of Common
Stock as reported on the NASDAQ Global Market on June 5, 2007) , for a total
purchase price (the “Purchase Price”) equal to the amount set forth above.

1


--------------------------------------------------------------------------------


The Subscriber understands that this Subscription Agreement may be rejected in
whole or in part prior to acceptance at any time for any reason whatsoever by
the Company.  The Subscriber further understands that in the event this
Subscription Agreement is rejected by the Company, the subscription of the
Subscriber herein shall become null and void insofar as rejected.  Upon such
rejection, the Subscriber shall have no further obligations to the Company.


A.            PAYMENT.  IN CONNECTION WITH THIS SUBSCRIPTION AGREEMENT AND
SUBJECT TO ACCEPTANCE BY THE COMPANY, THE SUBSCRIBER HEREBY AGREES WITH THE
COMPANY AS FOLLOWS:


(1)           THE SALE OF THE SHARES OFFERED OR SUBSCRIBED FOR PURSUANT TO THIS
PRIVATE PLACEMENT WILL BE CLOSED NOT LATER THAN THE SECOND BUSINESS DAY
IMMEDIATELY FOLLOWING THE ACCEPTANCE BY THE COMPANY OF THIS SUBSCRIPTION
AGREEMENT (THE “CLOSING DATE”).  ON THE CLOSING DATE, THE SUBSCRIBER WILL PAY TO
THE COMPANY THE PURCHASE PRICE IN IMMEDIATELY AVAILABLE FUNDS, BY WIRE TRANSFER
AS DIRECTED BY THE COMPANY UPON THE SUBSCRIBER’S PAYMENT IN FULL OF THE PURCHASE
PRICE AS CONTEMPLATED BY THIS PART A(1), THE COMPANY SHALL ISSUE TO THE
SUBSCRIBER THAT NUMBER OF WHOLE SHARES OF COMMON STOCK SUBSCRIBED FOR BY
SUBSCRIBER PURSUANT HERETO.  THE SHARES OF COMMON STOCK ISSUED TO THE SUBSCRIBER
IN CONSIDERATION FOR SUCH PAYMENT SHALL BE VALIDLY ISSUED AND OUTSTANDING, AND
FULLY PAID AND NON-ASSESSABLE.


B.            ACKNOWLEDGMENTS AND COVENANTS.


(1)           THE SUBSCRIBER HEREBY AGREES TO PAY ALL COSTS AND EXPENSES
INCURRED BY OR ON BEHALF OF THE COMPANY, INCLUDING REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS, IN CONNECTION WITH ENFORCING THE SUBSCRIBER’S OBLIGATIONS
UNDER THIS SUBSCRIPTION AGREEMENT IN THE EVENT OF ANY DEFAULT IN RESPECT OF ITS
OBLIGATIONS HEREUNDER.


(2)           UNDER SECTION 1445(E) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”), THE COMPANY MUST WITHHOLD TAX WITH RESPECT TO CERTAIN
TRANSFERS OF PROPERTY IF A STOCKHOLDER OF THE COMPANY IS A FOREIGN PERSON.  TO
INFORM THE COMPANY WHETHER WITHHOLDING IS REQUIRED WITH RESPECT TO THE
SUBSCRIBER’S INTEREST IN THE COMPANY, THE SUBSCRIBER SHALL COMPLETE A FORM W-9
OR APPLICABLE FORM W-8.


(3)           THE SUBSCRIBER ACKNOWLEDGES AND AGREES THAT THE SHARES WILL BE
ISSUED SUBJECT TO THE TERMS OF THIS SUBSCRIPTION AGREEMENT AND THAT ANY
CERTIFICATES EVIDENCING THE SHARES WILL BEAR APPROPRIATE LEGENDS TO THAT EFFECT,
INCLUDING A LEGEND IN SUBSTANTIALLY THE FORM SET FORTH ABOVE  AND AS OTHERWISE
PROVIDED PURSUANT HERETO.


C.            REPRESENTATIONS AND WARRANTIES.

Subscriber Representations and Warranties.

The Subscriber warrants, represents and agrees with the Company as follows:


(1)           UPON ACCEPTANCE BY THE COMPANY, THIS SUBSCRIPTION AGREEMENT IS
IRREVOCABLE AND SHALL CONSTITUTE A BINDING COMMITMENT OF THE SUBSCRIBER.

2


--------------------------------------------------------------------------------



(2)           THE PRINCIPAL ADDRESS OF SUBSCRIBER IS OUTSIDE OF THE UNITED
STATES, AND SUBSCRIBER IS NOT A U.S. PERSON AS SUCH TERM IS DEFINED AND USED IN
REGULATION S (“REGULATION S”) PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”).


(3)           AT THE TIME THE “BUY” ORDER WAS ORIGINATED IN RESPECT OF
SUBSCRIBER’S ACQUISITION OF THE SHARES PURSUANT TO THIS SUBSCRIPTION AGREEMENT,
SUBSCRIBER WAS OUTSIDE OF THE U.S., AND SUBSCRIBER IS OUTSIDE THE U.S. AS OF THE
DATE OF THE EXECUTION AND DELIVERY OF THIS SUBSCRIPTION AGREEMENT BY
SUBSCRIBER.  NO OFFER TO ACQUIRE THE SHARES PURSUANT TO THIS SUBSCRIPTION
AGREEMENT OR OTHERWISE  TO ACQUIRE COMMON STOCK WAS MADE TO SUBSCRIBER OR ITS
REPRESENTATIVES INSIDE THE UNITED STATES.


(4)           SUBSCRIBER IS ACQUIRING THE SHARES FOR HIS/HER/ITS OWN ACCOUNT,
NOT ON BEHALF OR FOR THE ACCOUNT OF ANY U.S. PERSON, AND THE PURCHASE OF THE
SHARES HAS NOT BEEN PRE-ARRANGED WITH A PURCHASER IN THE U.S.


(5)           THE SUBSCRIBER WILL MAKE ALL RESALES OF THE SHARES ONLY OUTSIDE OF
THE UNITED STATES IN COMPLIANCE WITH REGULATION S, OR PURSUANT TO A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT.  SPECIFICALLY, SUBSCRIBER WILL NOT RESELL
THE SHARES TO ANY U.S. PERSON OR WITHIN THE UNITED STATES PRIOR TO THE
EXPIRATION OF ONE YEAR (THE “DISTRIBUTION COMPLIANCE PERIOD”), EXCEPT PURSUANT
TO REGISTRATION UNDER THE SECURITIES ACT OR AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT.


(6)           SUBSCRIBER WILL NOT ENGAGE IN ANY HEDGING TRANSACTIONS WITH
RESPECT TO THE COMMON STOCK OR THE SHARES AT ANY TIME PRIOR TO THE EXPIRATION OF
THE DISTRIBUTION COMPLIANCE PERIOD, EXCEPT IN COMPLIANCE WITH THE SECURITIES
ACT.


(7)           THE COMPANY IS AND WILL BE RELYING ON THE TRUTH AND ACCURACY OF
SUBSCRIBER’S REPRESENTATIONS, WARRANTIES, AGREEMENTS, ACKNOWLEDGEMENTS AND
UNDERSTANDINGS AS SET FORTH HEREIN, IN ORDER TO DETERMINE THE APPLICABILITY OF
SUCH EXEMPTIONS AND THE SUITABILITY OF SUBSCRIBER AND HIS/HER/ITS ACQUISITION OF
THE SHARES.


(8)           SUBSCRIBER HAS BEEN FURNISHED WITH, OR HAS ACQUIRED, COPIES OF ALL
OF THE DOCUMENTS FILED BY THE COMPANY WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION DURING THE TWELVE MONTHS PRIOR TO THE DATE HEREOF, AS WELL
AS ALL OTHER DOCUMENTS MADE AVAILABLE BY THE COMPANY FOR PUBLIC DISSEMINATION
DURING THE SAME PERIOD, INCLUDING, BUT NOT LIMITED TO, PRESS RELEASES, AND
SUBSCRIBER HAS BEEN PROVIDED ALL NECESSARY AND APPROPRIATE INFORMATION ABOUT THE
COMPANY TO MAKE AN INFORMED INVESTMENT DECISION WITH RESPECT TO THE ACQUISITION
OF THIS SHARES.  WITHOUT LIMITING THE FOREGOING, THE SUBSCRIBER ACKNOWLEDGES
THAT AN INVESTMENT IN THE COMPANY INVOLVES SUBSTANTIAL RISK AND THE SUBSCRIBER
MAY LOOSE ITS ENTIRE INVESTMENT.


(9)           SUBSCRIBER HAS SUFFICIENT KNOWLEDGE AND EXPERIENCE IN FINANCIAL
AND BUSINESS MATTERS AND IS CAPABLE OF EVALUATING THE RISKS AND MERITS OF
SUBSCRIBER’S INVESTMENT IN THE COMPANY; SUBSCRIBER HAS BEEN PROVIDED THE
OPPORTUNITY TO MAKE ALL NECESSARY AND APPROPRIATE INQUIRIES OF THE COMPANY
REGARDING COMPANY’S BUSINESS AND ASSOCIATED RISKS, AND COMPANY HAS COMPLIED WITH
ALL SUCH REQUESTS; AND SUBSCRIBER IS ABLE FINANCIALLY TO BEAR THE RISK OF LOSING
SUBSCRIBER’S FULL INVESTMENT IN THE SHARES.

3


--------------------------------------------------------------------------------



(10)         THE SHARES ARE BEING ACQUIRED IN A TRANSACTION NOT INVOLVING A
PUBLIC OFFERING WITHIN THE UNITED STATES WITHIN THE MEANING OF THE SECURITIES
ACT, AND SUBSCRIBER UNDERSTANDS THAT THE SHARES HAVE NOT BEEN AND MAY NOT BE,
REGISTERED UNDER THE SECURITIES ACT OR REGISTERED OR QUALIFIED UNDER ANY THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, ARE AND WILL BE “RESTRICTED
SECURITIES” AND CANNOT BE RESOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE
REGISTERED UNDER THE SECURITIES ACT, AND REGISTERED OR QUALIFIED UNDER ANY OTHER
APPLICABLE SECURITIES LAWS, OR AN EXEMPTION FROM SUCH REGISTRATION AND
QUALIFICATION IS AVAILABLE.  PRIOR TO ANY PROPOSED TRANSFER OF THE SHARES,
SUBSCRIBER SHALL, AMONG OTHER THINGS, GIVE WRITTEN NOTICE TO THE COMPANY OF
SUBSCRIBER’S INTENTION TO EFFECT SUCH TRANSFER, IDENTIFYING THE TRANSFEREE AND
DESCRIBING THE MANNER OF THE PROPOSED TRANSFER AND, IF REQUESTED BY THE COMPANY,
ACCOMPANIED BY (I) INVESTMENT REPRESENTATIONS BY THE TRANSFEREE SIMILAR TO THOSE
MADE BY SUBSCRIBER IN THIS SECTION 10 AND (II) AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT THE PROPOSED TRANSFER MAY BE
EFFECTED WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND WITHOUT REGISTRATION
OR QUALIFICATION UNDER APPLICABLE STATE OR OTHER SECURITIES LAWS.  EACH
CERTIFICATE FOR THE SHARES SHALL BEAR A LEGEND SIMILAR TO THAT SET FORTH ON THE
FIRST PAGE OF THIS SUBSCRIPTION AGREEMENT (INSOFAR AS APPLICABLE) AND OTHERWISE
REFERRING TO REITERATING THE RESTRICTIONS ON TRANSFER AND OTHER TERMS HEREOF
APPLICABLE TO THE SHARES UPON ISSUANCE, AND CONTAINING SUCH OTHER INFORMATION
AND IMPOSING SUCH OTHER RESTRICTIONS AS SHALL BE REASONABLY REQUIRED BY THE
COMPANY.


(11)         SUBSCRIBER UNDERSTANDS THAT NO U.S. FEDERAL OR STATE GOVERNMENT OR
AGENCY HAS PASSED ON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF OFFERING FOR
SALE OR THE SALE OF THE SHARES.


(12)         SUBSCRIBER ACKNOWLEDGES THAT THIS SUBSCRIPTION AGREEMENT IS ONE OF
SEVERAL SIMILAR AGREEMENTS (COLLECTIVELY, THE “SUBSCRIPTION AGREEMENTS”) IN
CONNECTION WITH PRIVATE PLACEMENT (THE “OFFERING”) TO SEVERAL SUBSCRIBERS (THE
“SUBSCRIBERS”) OF AN AGGREGATE OF UP TO APPROXIMATELY $20,000,000, OR AT THE
OPTION OF THE COMPANY, A GREATER DOLLAR VALUE, OF COMMON STOCK AND THAT THERE IS
NO RESTRICTION IMPOSED HEREBY UPON THE COMPANY IN RESPECT OF THE INCURRING BY
THE COMPANY OF ADDITIONAL DEBT OR THE ISSUANCE BY THE COMPANY OF ADDITIONAL DEBT
OR EQUITY SECURITIES, OR OTHERWISE.


(13)         THE SHARES WILL BE PURCHASED FOR THE ACCOUNT OF THE SUBSCRIBER FOR
INVESTMENT ONLY AND NOT WITH A VIEW TO, OR WITH ANY INTENTION OF, A DISTRIBUTION
OR RESALE THEREOF, IN WHOLE OR IN PART, OR THE GRANT OF ANY PARTICIPATION
THEREIN.  THE SUBSCRIBER HAS NOT BEEN ORGANIZED FOR THE SPECIFIC PURPOSE OF
ACQUIRING THE SHARES.  THE SUBSCRIBER ACKNOWLEDGES THAT THE SHARES HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT, OR THE SECURITIES OR REAL ESTATE
SYNDICATION LAWS OF ANY STATE OR OTHER JURISDICTION AND CANNOT BE DISPOSED OF
UNLESS SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT AND ANY APPLICABLE LAWS
OF STATES OR OTHER JURISDICTIONS OR AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.

4


--------------------------------------------------------------------------------



(14)         THE SUBSCRIBER IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(A) OF SECURITIES AND EXCHANGE COMMISSION REGULATION D, THAT IS (I) IF A
NATURAL PERSON, SUBSCRIBER HAS AN INDIVIDUAL NET WORTH, OR JOINT NET WORTH WITH
THE SUBSCRIBER’S SPOUSE, AT THE TIME OF THE SUBSCRIBER’S PURCHASE IN EXCESS OF 
$1,000,000; (II) IF A CORPORATION, BUSINESS TRUST OR A PARTNERSHIP, SUBSCRIBER
WAS NOT FORMED FOR THE SPECIFIC PURPOSE OF ACQUIRING THE SHARES, AND HAS TOTAL
ASSETS IN EXCESS OF $5,000,000.


(15)         THE SUBSCRIBER ACKNOWLEDGES THAT AT NO TIME WAS THE SUBSCRIBER
PRESENTED WITH, OR SOLICITED BY, ANY LEAFLET, PUBLIC PROMOTIONAL MEETING,
NEWSPAPER OR MAGAZINE ARTICLE, RADIO OR TELEVISION ADVERTISEMENT OR ANY OTHER
FORM OF GENERAL ADVERTISING OR GENERAL SOLICITATION WITH RESPECT TO THE COMPANY.


(16)         IF THE SUBSCRIBER IS AN ENTITY, THE SUBSCRIBER IS DULY ORGANIZED
OR, IF A TRUST, DULY ESTABLISHED PURSUANT TO A VALID TRUST INSTRUMENT, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION WHEREIN IT IS
ORGANIZED AND HAS THE POWER AND AUTHORITY TO CARRY ON THE ACTIVITIES IN WHICH IT
IS ENGAGED AND TO PURCHASE THE SHARES.  THIS SUBSCRIPTION AGREEMENT AND ANY
OTHER DOCUMENTS EXECUTED AND DELIVERED BY THE SUBSCRIBER IN CONNECTION THEREWITH
OR HEREWITH HAVE BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE SUBSCRIBER,
AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE SUBSCRIBER ENFORCEABLE
IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


(17)         THE EXECUTION AND DELIVERY OF THIS SUBSCRIPTION AGREEMENT AND ANY
OTHER DOCUMENTS EXECUTED AND DELIVERED BY THE SUBSCRIBER IN CONNECTION HEREWITH
DO NOT, AND THE PERFORMANCE AND CONSUMMATION OF THE TERMS AND TRANSACTIONS SET
FORTH OR CONTEMPLATED THEREIN OR HEREIN WILL NOT, CONTRAVENE OR RESULT IN A
DEFAULT UNDER ANY PROVISION OF EXISTING LAW OR REGULATIONS TO WHICH THE
SUBSCRIBER IS SUBJECT, THE PROVISIONS OF THE TRUST INSTRUMENT, CHARTER, BYLAWS
OR OTHER GOVERNING DOCUMENTS OF THE SUBSCRIBER (IF THE SUBSCRIBER IS AN ENTITY)
OR ANY INDENTURE, MORTGAGE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE
SUBSCRIBER IS A PARTY OR BY WHICH IT IS BOUND AND DOES NOT REQUIRE ON THE PART
OF THE SUBSCRIBER ANY APPROVAL, AUTHORIZATION, LICENSE, OR FILING FROM OR WITH
ANY FOREIGN, FEDERAL, STATE OR MUNICIPAL BOARD OR AGENCY WHICH HAS NOT BEEN
OBTAINED.


(18)         THE SUBSCRIBER REPRESENTS AND WARRANTS THAT THE AMOUNTS PAID OR TO
BE PAID BY IT TO THE COMPANY IN RESPECT OF THIS SUBSCRIPTION AGREEMENT WERE NOT
AND ARE NOT DIRECTLY, OR TO THE SUBSCRIBER’S KNOWLEDGE INDIRECTLY, DERIVED FROM
ACTIVITIES THAT CONTRAVENE FEDERAL, STATE OR FOREIGN LAWS AND REGULATIONS,
INCLUDING ANTI-MONEY LAUNDERING AND TERRORIST FINANCING LAWS AND REGULATIONS. 
FEDERAL REGULATIONS AND EXECUTIVE ORDERS ADMINISTERED BY THE U.S. TREASURY
DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) PROHIBIT, AMONG OTHER
THINGS, THE ENGAGEMENT IN TRANSACTIONS WITH, AND THE PROVISION OF SERVICES TO,
CERTAIN FOREIGN COUNTRIES, TERRITORIES, ENTITIES, AND INDIVIDUALS.  THE LISTS OF
OFAC PROHIBITED COUNTRIES, TERRITORIES, PERSONS AND ENTITIES CAN BE FOUND ON THE
OFAC WEBSITE AT WWW.TREAS.GOV/OFAC.


(19)         THE SUBSCRIBER REPRESENTS AND WARRANTS TO, AND AGREES AND COVENANTS
WITH, THE COMPANY, AS OF THE DATE HEREOF AND AS OF THE DATE OF ISSUANCE OF THE
SHARES TO THE SUBSCRIBER, THAT, TO THE BEST OF ITS KNOWLEDGE, NONE OF (I) THE
SUBSCRIBER, (II) ANY PERSON CONTROLLING OR CONTROLLED BY THE SUBSCRIBER, (III)
IF THE SUBSCRIBER IS A PRIVATELY HELD

5


--------------------------------------------------------------------------------



ENTITY, ANY PERSON HAVING BENEFICIAL INTEREST IN THE SUBSCRIBER, AND (IV) ANY
PERSON FOR WHICH THE SUBSCRIBER IS ACTING AS AGENT OR NOMINEE IN CONNECTION WITH
THIS SUBSCRIPTION AGREEMENT, IS A COUNTRY, TERRITORY, INDIVIDUAL OR ENTITY NAMED
ON THE OFAC LISTS, NOR IS ANY SUCH PERSON OR ENTITY PROHIBITED FROM INVESTING IN
THE COMPANY UNDER ANY OFAC ADMINISTERED SANCTIONS OR EMBARGO PROGRAMS.


(20)         THE SUBSCRIBER AGREES PROMPTLY TO NOTIFY THE COMPANY SHOULD THE
SUBSCRIBER BECOME AWARE OF ANY CHANGE IN THE INFORMATION SET FORTH IN PART (18)
OR PART (19) ABOVE.  THE SUBSCRIBER ACKNOWLEDGES AND AGREES THAT, IF REQUIRED BY
LAW, THE COMPANY MAY BE OBLIGATED TO “FREEZE THE ACCOUNT” OF THE SUBSCRIBER,
EITHER BY PROHIBITING ADDITIONAL INVESTMENTS FROM THE SUBSCRIBER AND/OR
SEGREGATING ASSETS OF THE SUBSCRIBER IN COMPLIANCE WITH GOVERNMENT REGULATIONS
AND, IF REQUIRED BY LAW, THE COMPANY MAY ALSO BE REQUIRED TO REPORT SUCH ACTION
AND TO DISCLOSE THE SUBSCRIBER’S IDENTITY TO OFAC.  THE SUBSCRIBER ALSO
UNDERSTANDS AND AGREES THAT THE COMPANY MAY RELEASE CONFIDENTIAL INFORMATION
ABOUT THE SUBSCRIBER AND, IF APPLICABLE, ANY UNDERLYING BENEFICIAL OWNERS OF THE
SUBSCRIBER, TO LAW ENFORCEMENT AGENCIES TO THE EXTENT NECESSARY TO ENSURE
COMPLIANCE WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS.


(21)         THE COMPANY RESERVES THE RIGHT TO REQUEST SUCH INFORMATION AS IS
NECESSARY TO VERIFY THE IDENTITY OF THE SUBSCRIBER, ANY RELATED PARTY, ANY
INDIVIDUAL OR ENTITY HAVING A BENEFICIAL INTEREST IN, OR SIGNATORY OR OTHER
SIMILAR AUTHORITY OVER, THE SUBSCRIBER AND ANY TRANSFEREE OF THE SHARES, AND MAY
SEEK TO VERIFY SUCH IDENTITY AND THE SOURCE OF FUNDS FOR THE PURCHASE PRICE.


(22)         IF THE SUBSCRIBER IS ACTING AS NOMINEE OR CUSTODIAN FOR ANOTHER
PERSON, ENTITY OR ORGANIZATION IN CONNECTION WITH THE ACQUISITION OF THE SHARES,
THE UNDERSIGNED HAS SO INDICATED ON THE “SUBSCRIBER INFORMATION” PAGE ATTACHED
HERETO.  THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS PART C REGARDING
THE SUBSCRIBER ARE TRUE AND ACCURATE WITH REGARD TO BOTH THE SUBSCRIBER AND THE
PERSON, ENTITY OR OTHER ORGANIZATION FOR WHICH THE UNDERSIGNED IS ACTING AS
NOMINEE OR CUSTODIAN.  THE PERSON, ENTITY OR ORGANIZATION FOR WHICH THE
UNDERSIGNED IS ACTING AS NOMINEE OR CUSTODIAN WILL NOT TRANSFER OR OTHERWISE
DISPOSE OF OR DISTRIBUTE ANY PART OF ITS ECONOMIC OR BENEFICIAL INTEREST IN (OR
ANY OTHER RIGHTS WITH RESPECT TO) THE SHARES WITHOUT COMPLYING WITH ALL OF THE
APPLICABLE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND APPLICABLE LAW, AS IF
SUCH PERSON, ENTITY OR ORGANIZATION WERE A HOLDER OF THE SHARES.  IF THE
UNDERSIGNED IS ACTING AS NOMINEE OR CUSTODIAN FOR ANOTHER PERSON, ENTITY OR
ORGANIZATION, THE UNDERSIGNED AGREES TO PROVIDE SUCH OTHER INFORMATION AS THE
COMPANY MAY REASONABLY REQUEST REGARDING THE UNDERSIGNED AND THE PERSON, ENTITY
OR ORGANIZATION FOR WHICH THE UNDERSIGNED IS ACTING AS NOMINEE OR CUSTODIAN IN
ORDER TO DETERMINE THE ELIGIBILITY OF THE SUBSCRIBER TO PURCHASE THE SHARES.

6


--------------------------------------------------------------------------------


Company Representations and Warranties.

By accepting the Subscriber’s subscription, the Company warrants, represents and
agrees with the Subscriber as follows:


(A)           THE COMPANY IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING AS A CORPORATION UNDER THE DELAWARE GENERAL CORPORATION LAW, WITH ALL
REQUISITE CORPORATE POWER AND AUTHORITY TO CONDUCT ITS BUSINESS AS CURRENTLY
CONDUCTED AND TO ISSUE AND SELL THE SHARES IN ACCORDANCE WITH THE TERMS OF THIS
SUBSCRIPTION AGREEMENT.  THIS SUBSCRIPTION AGREEMENT (WHEN ACCEPTED) WILL HAVE
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY.


(B)           THIS SUBSCRIPTION AGREEMENT IS A LEGALLY BINDING OBLIGATION OF THE
COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THE TERMS HEREOF,
EXCEPT TO THE EXTENT THAT (I) SUCH ENFORCEABILITY IS LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS RELATING TO OR AFFECTING
GENERALLY THE ENFORCEMENT OF CREDITORS’ RIGHTS, AND (II) THE AVAILABILITY OF THE
REMEDY OF SPECIFIC PERFORMANCE OR IN INJUNCTIVE OR OTHER EQUITABLE RELIEF IS
SUBJECT TO THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFORE MAY
BE BROUGHT.


D.            REGISTRATION RIGHTS.


UPON THE REQUEST OF SUBSCRIBERS HOLDING AT LEAST A MAJORITY OF THE SHARES OF
COMMON STOCK ACQUIRED IN THE OFFERING, AND PROVIDED THAT THE COMPANY SHALL THEN
BE, OR IF NOT, AT SUCH TIME THEREAFTER AS THE COMPANY SHALL BECOME, ELIGIBLE TO
EFFECT THE REGISTRATION PURSUANT TO THE SECURITIES ACT OF THE SHARES ACQUIRED BY
THE SUBSCRIBER PURSUANT HERETO AND BY THE OTHER SUBSCRIBERS PURSUANT TO THE
OTHER SUBSCRIPTION AGREEMENTS (COLLECTIVELY, THE “REGISTRABLE SECURITIES”) ON
FORM S-3 OR ON ANOTHER  “SHORT FORM” REGISTRATION STATEMENT, THE COMPANY SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO EFFECT REGISTRATION PURSUANT TO THE
SECURITIES ACT, OF THE REGISTRABLE SECURITIES OR THE RESALE THEREOF BY THE
SUBSCRIBERS ON FORM S-3 OR ON ANOTHER SHORT FORM REGISTRATION STATEMENT.  THE
COMPANY SHALL HAVE NO OBLIGATION HEREUNDER TO EFFECT ANY SUCH REGISTRATION AT
ANY TIME WHICH, AS DETERMINED BY THE COMPANY, NEITHER FORM S-3 NOR ANY OTHER
SIMILAR SHORT-FORM REGISTRATION STATEMENT IS AVAILABLE THEREFOR, NOR SHALL THE
COMPANY HAVE ANY OBLIGATION TO EFFECT SUCH REGISTRATION ON MORE THAN ONE
OCCASION OR TO MAINTAIN THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT FOR
MORE THAN ONE YEAR.  THE COMPANY MAY DELAY THE FILING OF ANY SUCH REGISTRATION
STATEMENT AS A RESULT OF CONSTRAINTS OR RESTRICTIONS UNDER APPLICABLE LAW SO
REQUIRING AS DETERMINED BY THE COMPANY, OR SUSPEND THE EFFECTIVENESS OF ANY SUCH
REGISTRATION STATEMENT AND/OR REQUIRE BY WRITTEN NOTICE THAT THE SUBSCRIBER
IMMEDIATELY CEASE SALES OF SHARES IN THE EVENT THAT FROM TIME TO TIME (I) THE
COMPANY FILES ANOTHER REGISTRATION STATEMENT (OTHER THAN A REGISTRATION
STATEMENT ON FORM S-8 OR ITS SUCCESSOR FORM) UNDER THE SECURITIES ACT FOR A THEN
PENDING OR ANTICIPATED PUBLIC OFFERING OF ITS SECURITIES, OR (II) AN EVENT HAS
OCCURRED, OR THE COMPANY HAS ENTERED INTO A TRANSACTION, WHICH THE COMPANY
DETERMINES IN GOOD FAITH MUST BE DISCLOSED IN ORDER FOR THE COMPANY TO COMPLY
WITH THE PUBLIC DISCLOSURE REQUIREMENTS IMPOSED ON THE COMPANY UNDER THE
SECURITIES ACT.  UPON THE REQUEST OF ONE SUBSCRIBER FOR REGISTRATION AS
AFORESAID, THE COMPANY WILL NOTIFY THE OTHER SUBSCRIBERS OF SUCH REQUEST TO
DETERMINE WHETHER SUBSCRIBERS HOLDING AT LEAST A MAJORITY OF THE SHARES OF
COMMON STOCK ACQUIRED IN THE OFFERING THEN SEEK TO DEMAND REGISTRATION.  ANY
DEMAND OR DEMANDS FROM ONE OR MORE SUBSCRIBERS WITHIN

7


--------------------------------------------------------------------------------


a sixty (60) day period shall be considered one collective demand for purposes
of determining the exercise by the Subscribers of the registration rights
afforded under Part D of this and the other Subscription Agreements.  The
Company shall not be required to include any Registrable Securities in any such
registration statement unless the Subscriber (i) provides to the Company in a
timely manner such information regarding the Subscriber as is required by the
Securities Act to be included in the registration statement or provided to the
Company, (ii) shall have provided to the Company its written agreement (x) to
indemnify the Company and each of its officers, directors and agents against,
and to hold the Company and its officers, directors and agents harmless from,
any losses, claims, damages, expenses or liabilities (including reasonable
attorneys fees) to which the Company or any of its officers, directors or agents
may become subject by reason of any statement or omission in the registration
statement made in reliance upon, or in conformity with, a written statement by
such Subscriber furnished pursuant hereto or any failure of Subscriber to comply
with the provisions of this Part D, and (y) to report to the Company sales made
pursuant to the registration statement.


E.             ASSIGNMENT, SURVIVAL, EFFECTIVENESS AND FURTHER INFORMATION.


(1)           THIS SUBSCRIPTION AGREEMENT IS NOT ASSIGNABLE BY EITHER THE
SUBSCRIBER OR THE COMPANY WITHOUT THE PRIOR APPROVAL OF THE OTHER PARTY IN ITS
SOLE AND ABSOLUTE DISCRETION.  THIS SUBSCRIPTION AGREEMENT SHALL BE BINDING UPON
THE SUCCESSORS AND ANY PERMITTED ASSIGNS OF THE SUBSCRIBER AND, WHEN ACCEPTED BY
THE COMPANY, SHALL BE BINDING UPON THE SUCCESSORS AND ANY PERMITTED ASSIGNS OF
THE COMPANY.


(2)           ALL OF THE AGREEMENTS, COVENANTS, REPRESENTATIONS AND WARRANTIES
MADE BY THE SUBSCRIBER IN THIS SUBSCRIPTION AGREEMENT SHALL SURVIVE THE
EXECUTION AND DELIVERY HEREOF.  THE SUBSCRIBER SHALL USE REASONABLE EFFORTS TO
NOTIFY THE COMPANY AND TO DO SO PROMPTLY UPON DISCOVERING THAT ANY OF THE
REPRESENTATIONS OR WARRANTIES MADE HEREIN WERE FALSE WHEN MADE OR HAS, AS A
RESULT OF CHANGES IN CIRCUMSTANCES, BECOME FALSE.  EVERY PROVISION OF THIS
SUBSCRIPTION AGREEMENT IS INTENDED TO BE SEVERABLE, AND IF ANY TERM OR PROVISION
HEREOF IS HELD TO BE ILLEGAL OR INVALID FOR ANY REASON WHATSOEVER, SUCH
ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE VALIDITY OF THE REMAINDER HEREOF.


(3)           THE AGREEMENTS OF THE SUBSCRIBER SET FORTH HEREIN SHALL BECOME
EFFECTIVE AND BINDING UPON THE SUBSCRIBER, WITHOUT RIGHT OF REVOCATION, UPON THE
COMPANY’S ACCEPTANCE OF THIS SUBSCRIPTION AGREEMENT.


F.             MISCELLANEOUS.  UNLESS OTHERWISE INDICATED, THE ADDRESS ON THE
FIRST PAGE OF THIS DOCUMENT IS THE LEGAL RESIDENCE OF THE SUBSCRIBER, AND ALL
OFFERS AND COMMUNICATIONS IN CONNECTION WITH THE OFFERING OF THE SHARES OF
COMMON STOCK SUBSCRIBED TO HEREIN HAVE BEEN CONDUCTED AT SUCH ADDRESS.  THE
SUBSCRIBER, IF A FOREIGN ENTITY, REPRESENTS THAT IT HAS COMPLIED WITH ALL OF THE
LAWS, IF ANY, OF ITS COUNTRY OF RESIDENCE APPLICABLE TO THE ACQUISITION OF THE
SHARES SUBSCRIBED TO HEREIN.


G.            REMEDIES.  THE SUBSCRIBER UNDERSTANDS THE MEANING AND LEGAL
CONSEQUENCES OF ITS COVENANTS, REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN,
AND HEREBY AGREES THAT THE COMPANY MAY RECOVER FROM THE SUBSCRIBER, AND THE
SUBSCRIBER SHALL HOLD THE COMPANY HARMLESS FROM, ANY AND ALL LOSS, DAMAGE OR
LIABILITY DUE TO OR ARISING OUT OF ANY BREACH OF ANY SUCH COVENANT,
REPRESENTATION OR WARRANTY.

8


--------------------------------------------------------------------------------



H.            COMMUNICATION.  ANY NOTICE, DEMAND, REQUEST OR OTHER COMMUNICATION
WHICH MAY BE REQUIRED OR CONTEMPLATED HEREIN (INCLUDING DELIVERY OF THIS
SUBSCRIPTION AGREEMENT BY AND BETWEEN THE PARTIES HERETO) SHALL BE SUFFICIENTLY
GIVEN OR DELIVERED IF (I) GIVEN EITHER BY FACSIMILE TRANSMISSION (WITH
CONFIRMATION OF RECEIPT), BY REPUTABLE OVERNIGHT DELIVERY SERVICE, POSTAGE
PREPAID, OR BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID AND RETURN RECEIPT
REQUESTED, TO THE ADDRESS INDICATED HEREIN OR TO SUCH OTHER ADDRESS AS ANY PARTY
HERETO MAY SPECIFY AS PROVIDED HEREIN, OR (II) DELIVERED PERSONALLY AT SUCH
ADDRESS.


I.              APPLICABLE LAW.  THIS SUBSCRIPTION AGREEMENT AND ALL LEGAL
RELATIONS, CLAIMS OR OBLIGATIONS ARISING OUT OF THIS TRANSACTION SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS.


J.             CONFIRMATION OF REPRESENTATIONS; ADDITIONAL INFORMATION.  UPON
REQUEST OF THE COMPANY, THE SUBSCRIBER SHALL CONFIRM THE ACCURACY OF THE
REPRESENTATIONS IN THIS SUBSCRIPTION AGREEMENT TO THE COMPANY AS OF THE CLOSING
DATE AND WILL USE REASONABLE EFFORTS TO NOTIFY THE COMPANY AND TO DO SO PROMPTLY
IF THE SUBSCRIBER BECOMES AWARE THAT SUCH REPRESENTATIONS ARE, AT ANY TIME,
INACCURATE IN ANY RESPECT.  IN ADDITION, THE SUBSCRIBER HEREBY AGREES TO RESPOND
REASONABLY TO REQUESTS TO SUPPLY ANY ADDITIONAL WRITTEN INFORMATION CONCERNING
THE REPRESENTATIONS IN THIS SUBSCRIPTION AGREEMENT THAT THE COMPANY MAY
REASONABLY REQUEST.


K.            INDEMNIFICATION.  THE SUBSCRIBER SHALL INDEMNIFY AND HOLD HARMLESS
THE COMPANY AND ITS AGENTS AND AFFILIATES (COLLECTIVELY, THE “INDEMNIFIED
PERSONS”) FROM AND AGAINST ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS OR
EXPENSES TO WHICH ANY OF THEM MAY BECOME SUBJECT ARISING OUT OF OR BASED UPON
ANY FALSE REPRESENTATION OR WARRANTY, OR ANY BREACH OF OR FAILURE TO COMPLY WITH
ANY COVENANT OR AGREEMENT, MADE BY THE SUBSCRIBER IN THIS SUBSCRIPTION AGREEMENT
OR IN ANY OTHER DOCUMENT FURNISHED TO THE COMPANY IN CONNECTION WITH THE
SUBSCRIBER’S INVESTMENT IN THE COMPANY.  THE SUBSCRIBER WILL REIMBURSE EACH
INDEMNIFIED PERSON FOR HIS, HER OR ITS REASONABLE LEGAL AND OTHER EXPENSES
(INCLUDING THE COST OF ANY INVESTIGATION AND PREPARATION) AS THEY ARE INCURRED
IN CONNECTION WITH ANY ACTION, PROCEEDING OR INVESTIGATION ARISING OUT OF OR
BASED UPON THE FOREGOING.  THE INDEMNITY AND REIMBURSEMENT OBLIGATIONS OF THE
SUBSCRIBER UNDER THIS PART K SHALL BE IN ADDITION TO ANY LIABILITY WHICH THE
SUBSCRIBER MAY OTHERWISE HAVE.


L.             GENERAL.  THIS SUBSCRIPTION AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS WITH THE SAME EFFECT AS IF THE PARTIES EXECUTING THE COUNTERPARTS
HAD ALL EXECUTED ONE COUNTERPART.  THIS SUBSCRIPTION AGREEMENT AND THE DOCUMENTS
SPECIFICALLY REFERRED TO HEREIN CONSTITUTE THE ENTIRE AGREEMENT AMONG THE
PARTIES HERETO PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AND CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS OF THE PARTIES IN CONNECTION
THEREWITH.  NEITHER THIS SUBSCRIPTION AGREEMENT NOR ANY PROVISION HEREOF MAY BE
WAIVED, MODIFIED, DISCHARGED OR TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY THE PARTY AGAINST WHOM SUCH WAIVER, MODIFICATION, DISCHARGE OR
TERMINATION IS SOUGHT TO BE ENFORCED.  EACH PROVISION OF THIS SUBSCRIPTION
AGREEMENT SHALL BE CONSIDERED SEPARABLE AND IF FOR ANY REASON ANY PROVISION OR
PROVISIONS HEREOF ARE DETERMINED TO BE INVALID AND CONTRARY TO ANY EXISTING OR
FUTURE LAW, SUCH INVALIDITY SHALL NOT IMPAIR THE OPERATION OF OR AFFECT THOSE
PORTIONS OF THIS SUBSCRIPTION AGREEMENT WHICH ARE VALID.

*                              *                             
*                              *                              *

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement to
OSIRIS THERAPEUTICS, INC., Inc. this 6th day of June, 2007.

Name of Subscriber:

 

 

 

 

 

 

 

Peter Friedli

 

 

 

 

 

 

 

By:

 

/s/ Peter Friedli

 

 

 

 

Hereunto duly authorized

 

 

 

 

 

 

 

Print Name:

 

Peter Friedli

 

 

Title:

 

 

 

 

Purchase Price:

 

US$14,000,000

 

 

 

 

[SUBSCRIBER SIGNATURE PAGE]

10


--------------------------------------------------------------------------------


ACCEPTANCE

Name of Subscriber:

 

Peter Friedli

 

 

 

 

 

 

 

Purchase Price:

 

US$14,000,000

 

 

 

The foregoing Subscription Agreement is hereby accepted upon the terms and
conditions set forth herein.

 

 

 

OSIRIS THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Cary J. Claiborne

 

 

 

 

Name:

 

Cary J. Claiborne

 

 

 

 

Title:

 

Chief Financial Officer

 

Dated:  June 6 2007

 

11


--------------------------------------------------------------------------------